Citation Nr: 1539877	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  12-17 698A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 0 percent prior to April 9, 2015, and in excess of 30 percent as of April 9, 2015, for bilateral pes planus.

2.  Entitlement to a rating in excess of 20 percent for a lumbosacral spine disability.


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1992 to November 1993.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  These issues were previously before the Board in January 2015, when they were remanded for additional development.

During the pendency of the appeal, following a VA examination conducted in response to the Board's January 2015 remand, the Appeals Management Center issued an April 2015 rating decision which assigned a 30 percent rating for bilateral pes planus, effective April 9, 2015.  The Veteran has not indicated that she is satisfied with the 30 percent rating assigned from April 9, 2015, and has specifically stated, in an August 2015 statement, that she disagrees with the denial of an increased rating prior to April 9, 2015.

The issue of entitlement to service connection for major depressive disorder, to include as secondary to service-connected pes planus and lumbosacral strain, has been raised by the record in an August 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to an increased rating for a lumbosacral spine disability is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to April 9, 2015, bilateral pes planus was productive of moderate symptoms of pain on use and manipulation.

2.  As of April 9, 2015, bilateral pes planus has been productive of severe, but not pronounced, symptomatology.





CONCLUSIONS OF LAW

1.  The criteria for a rating of 10 percent, but not higher, for bilateral pes planus were met prior to April 9, 2015, as of the date of claim for increase.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5276 (2015).

2.  The criteria for a rating in excess of 30 percent for bilateral pes planus have not been met or more nearly approximated at any time from April 9, 2015.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5276 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  As part of the notice, VA must specifically inform the claimant and representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement also applies to the effective date and rating elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran has been provided adequate notice in response to the claim.  The record shows that the Veteran was mailed a letter in June 2010 advising her of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The June 2010 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of her claim. 

The Board finds the Veteran has been provided adequate assistance in response to the claim.  The Veteran's service medical records are of record.  VA treatment records have been obtained.  The Veteran has been provided appropriate VA examinations.  The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is unaware of any outstanding evidence.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  A coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2015).  That does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994). 

Rating a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint.  38 C.F.R. §§ 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2015).

When rating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, or pain on movement.  38 C.F.R. § 4.45 (2015).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by VA.  VA shall consider all information and lay and medical evidence of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  To deny a claim on its merits, the evidence must preponderate against the claim.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board finds nothing in the record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran contends that she is entitled to a disability rating in excess of 0 percent, prior to April 9, 2015, and in excess of 30 percent from April 9, 2015, the date of the VA examination report which documents an objective worsening of the Veteran's bilateral flat feet symptoms.  

The Veteran's bilateral pes planus is rated under Diagnostic Code 5276, which provides that a 10 percent rating contemplates bilateral or unilateral moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achillis, pain on manipulation and use of the feet.  38 CFR § 4.71a, Diagnostic Code 5276 (2015). 

Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent for unilateral disability, and is rated 30 percent disabling for bilateral disability.  38 CFR § 4.71a, Diagnostic Code 5276 (2015).

Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent for unilateral disability, and is rated 50 percent for bilateral disability.  38 CFR § 4.71a, Diagnostic Code 5276 (2015). 

Normal ranges of motion of the ankle are dorsiflexion from zero degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II (2015).

On August 2010 VA examination, the Veteran reported that she had constant pain in her feet.  She described the pain as burning, aching, and cramping, and that it was a 10 out of 10 in severity.  She reported she could function with medication and that she had pain and swelling even when at rest.  She denied symptoms of weakness, stiffness, and fatigue while at rest.  She reported that standing or walking caused pain, but denied weakness, stiffness, swelling, and fatigue when standing or walking.  She denied any period of hospitalization or surgery for bilateral pes planus and reported that she did not receive treatment.  She also denied experiencing overall functional impairment as a result of bilateral pes planus.  

On examination, gait was within normal limits and walking was steady.  Examination of the feet did not find any signs of abnormal weight bearing or breakdown, callosities, or any unusual shoe wear pattern.  Range of motion measurements of the ankle were all within normal limits, with no additional loss of range of motion on repetitive testing.  There was no tenderness, painful motion, weakness, edema, heat, redness, instability, atrophy, or disturbed circulation in the feet, bilaterally.  There was active range of motion in the metatarsophalangeal joint of the bilateral great toes.  There was no tenderness to the plantar surface of the feet, bilaterally.  Weight bearing and non-weight bearing examination of the Achilles tendon was normal bilaterally.  X-rays of the bilateral feet were normal.  The examiner noted that pes planus was not present at the time of the examination, nor was any other foot disability diagnosed.  The examiner noted that the Veteran's diagnosis for the bilateral feet was changed to "no diagnosis" as there was no pathology to make a diagnosis, including pes planus, and the Veteran's feet were normal.  

At an April 2015 VA examination, the Veteran reported she had daily bilateral pain in the bottom of her feet, top of her toes, and all over her feet,  She described the pain as achy and reported that it was a 10 out of 10 in severity.  She reported that her ability to stand and walk was limited to 5 to 10 minutes at a time.  She reported that she received treatment for her feet at VA through her primary care physician.  She reported that the overall functional impairment of her bilateral pes planus was pain which limited activities.  The Veteran reported that she did not use inserts or orthotics for bilateral pes planus, but had used them in the past and they "wore out" 5 to 10 years ago.  

On examination, it was noted that the Veteran had pain in her feet, bilaterally, which was accentuated on use, and also pain on manipulation of the feet, bilaterally.  There was no swelling, no callouses, no tenderness to the plantar surfaces of the feet, no evidence of marked deformity of the feet, no marked pronation, or any Achilles tendon abnormalities.  The examiner noted that the pain in the bilateral feet caused pain on weight-bearing, disturbance of locomotion, interference with standing, and lack of endurance.  During flare-ups or after repeated use of the feet, it was noted that bilateral pes planus limited standing and walking to 5 to 10 minutes.  The examiner noted that the Veteran required the regular use of a cane and walker, and the occasional use of a wheelchair, as a result of several disabilities including bilateral pes planus.  

VA out-patient treatment notes of record show that the Veteran receives relatively regular treatment for a variety of medical conditions.  However, these records contain little to no evidence of treatment or complaints for bilateral pes planus.  Notably, the records noting that the Veteran suffers from bilateral feet pain provide no indication that bilateral pes planus is worse than what is shown in the VA examination reports of record.  

Based on the evidence above, and resolving all reasonable doubt in favor of the Veteran, the Board finds that prior to April 9, 2015, a rating of 10 percent, but not higher, for service-connected pes planus was warranted.  The Board acknowledges that the Veteran reported severe pain, a 10 out of 10 in severity.  However, she specifically denied any overall functional impairment resulting from bilateral pes planus.  Further, on physical examination, there was no objective evidence of any disability to the bilateral feet, to include pes planus.  However, the Board finds that the Veteran has credible testified to pain on use, despite that there were not objective findings on the day of the examination.  The examination prior to April 9, 2015, did not find objective evidence of marked deformity, pain on manipulation or use that was accented, or callouses.  Therefore, the Board finds that prior to April 9, 2015, a rating in excess of 10 percent bilateral pes planus is not warranted.  38 CFR § 4.71a, Diagnostic Code 5276 (2015).

Additionally, the Board finds that from April 9, 2015, a rating in excess of 30 percent for service-connected bilateral pes planus is not warranted.  There is no evidence of record to indicate that from April 9, 2015, the Veteran's bilateral pes planus has worsened in severity.  Specifically, the Veteran has not received continuous treatment for her bilateral pes planus, which leads the Board to believe that the April 2015 examination report is the most current and accurate reflection of the severity of bilateral pes planus.  Further, the April 2015 VA examination report shows findings of pain on manipulation, and use accentuated, and indications of swelling on use, but does not show characteristic callosities with marked pronation, or objective evidence of marked deformity.  The April 2015 examination did not find marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement, or severe spasm of the tendo Achillis on manipulation, or that the condition was not improved by orthopedic shoes or appliances.  While the examiner noted the use of assistive devices for ambulation, those devices were used for a combination of disabilities, that included pes planus, not solely for pes planus. Therefore, as the Veteran does not currently exhibit all the symptomatology listed in the criteria for a 30 percent rating, and does not show the symptomatology listed for a 50 percent rating, there is no basis for assigning a rating in excess of 30 percent for the period from April 9, 2015.  38 CFR § 4.71a, Diagnostic Code 5276 (2015).

The Board notes that the Veteran's reports of additional pain, weakness, and lack of endurance have been accounted for by the VA examiners when determining the Veteran's range of motion and reporting the physical findings, and has been considered in the ratings currently assigned.  There is no other evidence showing that the Veteran has more limitation of motion or suffers from additional symptomatology than that found at the VA examinations.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning schedular ratings in excess of 10 percent prior to April 9, 2015, or 30 percent from April 9, 2015, for functional impairment of bilateral pes planus.

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that a 10 percent rating, but not higher, for pes planus was warranted as of the date of the claim for increase.  However, the Board finds that the preponderance of the evidence is against the assignment of ratings in excess of 10 percent, prior to April 30, 2015, and in excess of 30 percent from April 30, 2015, for bilateral pes planus.  38 U.S.C.A. § 5107(b) (West 2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Ratings

The Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The record shows that the manifestations of the Veteran's bilateral pes planus are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from this disability has been in excess of that contemplated by the assigned ratings.  The evidence shows that during the period prior to April 9, 2015, the Veteran's symptoms were moderate in nature, with no overall functional impairment, and there was no objective evidence of severe symptoms until the April 9, 2015 examination, which is specifically considered by the 30 percent rating assigned from that date forward.  In addition, the evidence does not show frequent hospitalization beyond that envisioned by the currently assigned ratings.  Further, there is no indication that the Veteran's bilateral pes planus has caused marked interference with employment during the period on appeal.  Therefore, the Board finds that referral for extraschedular consideration is not warranted.


ORDER

Entitlement to a rating of 10 percent, but not higher, for pes planus prior to April 9, 2015, as of the date of claim for increase, is granted.

Entitlement to a rating in excess of 30 percent as of April 9, 2015, for bilateral pes planus, is denied.


REMAND

The Board finds that additional development is needed before the remaining claim on appeal is decided.

The Veteran was provided a VA examination in April 2015 to determine the severity of a lumbosacral spine disability.  At that time, it was noted that the Veteran also had degenerative disc disease of the lumbar spine.  The examiner opined that degenerative disc disease was not related to service-connected lumbosacral strain, explaining that muscle strains do not lead to degenerative disc disease.  Further, the Board notes that the Veteran has never claimed entitlement to service connection for degenerative disc disease of the back.   

On examination, the Veteran was experiencing severe symptoms of pain, which she had described as 10 out of 10 in severity at the time, and she reported that she was in too much pain to perform the range of motion testing required for an accurate rating to be assigned using the appropriate diagnostic criteria.  Additionally, it was noted that she reported she was wheelchair bound, but did not explain the cause of being wheelchair bound.  However, the examiner noted that during portions of the examination appointment, when the Veteran was not specifically being examined, her pain and limitation of motion appeared less than reported.  Specifically, the examiner noted that the Veteran was able to sit, take off her own shoes and socks, and was able to stand with the use of a cane to get onto the examination table.  As the Veteran's degenerative disc disease and service-connected lumbosacral strain appear to impact the same joint system, the Board is unable to use the April 2015 VA examination to adequately assess the symptoms solely attributable to the service-connected lumbosacral strain.  

The Board finds that additional examination would be helpful to determine which of the Veteran's symptoms, specifically her pain and limitation of motion, are related to service-connected lumbosacral strain and which symptoms are related to non-service-connected degenerative disc disease.  

Prior to requesting the addendum, any outstanding medical records not already associated with the claims file should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical records that are not of record.

2.  Then, schedule the Veteran for a VA examination with a medical doctor examiner who has not previously examined her.  The examiner must review the claims file and should note that review in the report.  The examiner should, to the extent possible, distinguish the symptoms attributable to service-connected lumbosacral strain from those of other nonservice-connected disabilities affecting the low back, including the diagnosed degenerative disc disease.  However, if it is not medically possible to do so, the examiner should clearly so state.  The supporting rationale for all opinions expressed must be provided.  The examiner should provide ranges of motion of the low back and should state whether there is any additional limitation of function due to painful motion, excess motion, weakened motion, fatigability, or incoordination due to service-connected disability.  

3. Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


